
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.38


  May 30, 2003

Daniel R. Hudspeth
1695 Eldorado Circle
Superior, CO 80027

Dear Dan:

        This letter sets forth the substance of the separation agreement (the
"Agreement") which Allos Therapeutics, Inc. (the "Company") is offering to you
to aid in your employment transition.

        1.    SEPARATION.    Your last day of work and employment with the
Company shall be May 30, 2003 (the "Separation Date").

        2.    ACCRUED SALARY AND PAID TIME OFF.    On the Separation Date, the
Company will pay you all accrued salary, and all accrued and unused vacation
earned through the Separation Date, subject to standard payroll deductions and
withholdings. You are entitled to these payments regardless of whether or not
you sign this Agreement.

        3.    SEVERANCE PAYMENTS.    Pursuant to Paragraph 10(d) of that certain
Employment Agreement dated April 23, 2002 between you and the Company, should
you sign and not revoke this Agreement, the Company will pay you, as severance,
the equivalent of six (6) months of your current Base Salary in effect as of the
Separation Date, subject to standard payroll deductions and withholdings
("Severance Payments"). The Severance Payments will be made on the Company's
regularly scheduled payroll dates.

        4.    INSURANCE CONTINUATION BENEFIT.    Pursuant to your Employment
Agreement, the Company will pay premiums under the Consolidated Omnibus Budget
Reconciliation Act ("COBRA") to continue your current enrollment in medical,
dental and vision insurance for six (6) months following your Separation Date,
provided, however, that (a) the Company shall pay premiums for your eligible
dependents only for coverage for which those eligible dependents were enrolled
immediately prior to the Separation Date; and (b) the Company's obligation to
pay such premiums shall cease immediately upon your eligibility for comparable
group health insurance provided by a new employer.

        5.    OUTPLACEMENT ASSISTANCE.    The Company will pay the fee
associated with your participation in an outplacement assistance program as
determined by the Company under your Employment Agreement.

        6.    STOCK OPTIONS.    Pursuant to your stock option grant(s) and the
plan(s) governing those grant(s) (the "Plan"), vesting of your stock options
will cease on your Separation Date. Any right to exercise any vested shares or
of the Company to repurchase any previously exercised, but unvested shares, if
any, will be as set forth in your stock option grant notice, the stock option
agreement, and the Plan.

        7.    OTHER COMPENSATION OR BENEFITS.    You acknowledge that, except as
expressly provided in this Agreement, you will not receive nor are you entitled
to any additional compensation, severance or benefits (other than benefit
amounts due or vested or reimbursable under the Company's benefits plans) after
the Separation Date.

        8.    EXPENSE REIMBURSEMENTS.    You agree that, within five
(5) business days of the Separation Date, you will submit your final documented
expense reimbursement statement reflecting all business expenses you incurred
through the Separation Date, if any, for which you seek reimbursement. The
Company will reimburse you for these expenses pursuant to its regular business
practice.

1

--------------------------------------------------------------------------------


        9.    RETURN OF COMPANY PROPERTY.    Within five (5) business days of
the Separation Date, you agree to return to the Company all Company documents
(and all copies thereof) and other Company property which you have had in your
possession at any time, including, but not limited to, Company files, notes,
drawings, records, business plans and forecasts, financial information,
specifications, computer-recorded information, tangible property (including, but
not limited to, computers), credit cards, entry cards, identification badges and
keys; and, any materials of any kind which contain or embody any proprietary or
confidential information of the Company (and all reproductions thereof).

        10.    PROPRIETARY INFORMATION OBLIGATIONS.    You acknowledge your
continuing obligations under your Allos
Confidentiality/Non-Solicitation/Non-Compete Agreement not to use or disclose
any confidential or proprietary information of the Company without prior written
authorization from a duly authorized representative of the Company. A copy of
your Allos Proprietary Information, Inventions, Non-Competition and
Non-Solicitation Agreement is attached hereto as Exhibit A.

        11.    CONFIDENTIALITY.    The provisions of this Agreement shall be
held in strictest confidence by you and the Company and shall not be publicized
or disclosed in any manner whatsoever; provided, however, that: (a) you may
disclose this Agreement to your immediate family; (b) the parties may disclose
this Agreement in confidence to their respective attorneys, accountants,
auditors, tax preparers, and financial advisors; (c) the Company may disclose
this Agreement as necessary to fulfill standard or legally required corporate
reporting or disclosure requirements; and (d) the parties may disclose this
Agreement insofar as such disclosure may be necessary to enforce its terms or as
otherwise required by law.

        12.    NON-DISPARAGEMENT.    Both you and the Company agree not to
disparage the other party, and the other party's officers, directors, employees,
shareholders and agents, in any manner likely to be harmful to them or their
business, business reputation or personal reputation; provided that both you and
the Company shall respond accurately and fully to any question, inquiry or
request for information when required by legal process.

        13.    RELEASE OF CLAIMS.    In consideration for the severance benefits
you are receiving under the Agreement, you hereby release the Company and its
officers, directors, agents, attorneys, employees, shareholders, parents,
subsidiaries, and affiliates from any and all claims, liabilities, demands,
causes of action, attorneys' fees, damages, or obligations of every kind and
nature, whether they are now known or unknown, arising at any time prior to the
date you sign this Release. This general release includes, but is not limited
to: all federal and state statutory and common law claims, claims related to
your employment or the termination of your employment or related to breach of
contract, tort, wrongful termination, discrimination, wages or benefits, or
claims for any form of equity or compensation. Notwithstanding the release in
the preceding sentence, you are not releasing any right of indemnification you
may have for any liabilities arising from your actions within the course and
scope of your employment with the Company.

        14.    ADEA WAIVER AND RELEASE.    You acknowledge that you are
knowingly and voluntarily waiving and releasing any rights you may have under
the ADEA. You also acknowledge that the consideration given for the waiver and
release in the preceding paragraph hereof is in addition to anything of value to
which you were already entitled. You further acknowledge that you have been
advised by this writing, as required by the ADEA, that: (a) your waiver and
release do not apply to any rights or claims that may arise after the execution
date of this Agreement; (b) you have been advised hereby that you have the right
to consult with an attorney prior to executing this Agreement; (c) you have
twenty-one (21) days to consider this Agreement (although you may choose to
voluntarily execute this Agreement earlier); (d) you have seven (7) days
following the execution of this Agreement by the parties to revoke the
Agreement; and (e) this Agreement will not be effective until the date upon

2

--------------------------------------------------------------------------------


which the revocation period has expired, which will be the eighth day after this
Agreement is executed by you, provided that the Company has also executed this
Agreement by that date ("Effective Date").

        15.    MISCELLANEOUS.    This Agreement, including Exhibit A,
constitutes the complete, final and exclusive embodiment of the entire agreement
between you and the Company with regard to this subject matter. It is entered
into without reliance on any promise or representation, written or oral, other
than those expressly contained herein, and it supersedes any other such
promises, warranties or representations. This Agreement may not be modified or
amended except in a writing signed by both you and a duly authorized officer of
the Company. This Agreement shall bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question shall be modified by the court so as to be
rendered enforceable. This Agreement shall be deemed to have been entered into
and shall be construed and enforced in accordance with the laws of the State of
Colorado as applied to contracts made and to be performed entirely within
Colorado.

        16.    EFFECTIVE DATE.    The "Effective Date" of this Agreement shall
be the eighth day after you sign this Agreement, provided the Company also signs
this Agreement.

        17.    EXPIRATION.    If you wish to accept the offer set forth in this
Agreement you must sign and return this Agreement to the Company on or before
the 22nd day after the Separation Date.

        If this Agreement is acceptable to you, please sign below and return the
original to me. I wish you every success in your future endeavors.

  Sincerely,
ALLOS THERAPEUTICS, INC.
 
/s/  BARBARA E. BARING      

--------------------------------------------------------------------------------

Exhibit A—PROPRIETARY INFORMATION, INVENTIONS, NON-COMPETITION, AND
NON-SOLICITATION AGREEMENT

  AGREED:
 
/s/  DANIEL R. HUDSPETH      

--------------------------------------------------------------------------------

Daniel R. Hudspeth

3

--------------------------------------------------------------------------------

EXHIBIT A

PROPRIETARY INFORMATION, INVENTIONS,
NON-COMPETITION, AND NON-SOLICITATION AGREEMENT

4

--------------------------------------------------------------------------------

EXHIBIT A TO EMPLOYMENT AGREEMENT

MANAGER, EXECUTIVE PERSONNEL OR ASSISTANTS'
PROPRIETARY INFORMATION, INVENTIONS,
NON-COMPETITION, AND NON-SOLICITATION AGREEMENT
COLORADO

        This Manager, Executive Personnel or Assistants' Proprietary
Information, Inventions, Non-competition, and Non-solicitation Agreement
("Agreement") is made in consideration for my employment or continued employment
by Allos Therapeutics, Inc. or its subsidiaries or affiliates (the "Company"),
and the compensation now and hereafter paid to me. I hereby agree as follows:

1.     NONDISCLOSURE.

        1.1    Recognition of Company's Rights; Nondisclosure.    At all times
during my employment and thereafter, I will hold in strictest confidence and
will not disclose, use, lecture upon or publish any of the Company's Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorizes such in writing. I will obtain Company's
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at Company and/or
incorporates any Proprietary Information. I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns.

        1.2    Proprietary Information.    The term "Proprietary Information"
shall mean any and all confidential and/or proprietary knowledge, data or
information of the Company. By way of illustration but not limitation,
"Proprietary Information" includes (a) trade secrets, inventions, mask works,
ideas, processes, formulas, source and object codes, data, programs, other works
of authorship, know-how, improvements, discoveries, developments, designs and
techniques (hereinafter collectively referred to as "Inventions"); and
(b) information regarding plans for research, development, new products,
marketing and selling, business plans, budgets and unpublished financial
statements, licenses, prices and costs, suppliers and customers; and
(c) information regarding the skills and compensation of other employees of the
Company. Notwithstanding the foregoing, it is understood that, at all such
times, I am free to use information which is generally known in the trade or
industry, which is not gained as result of a breach of this Agreement, and my
own, skill, knowledge, know-how and experience to whatever extent and in
whichever way I wish.

        1.3    Third Party Information.    I understand, in addition, that the
Company has received and in the future will receive from third parties
confidential or proprietary information ("Third Party Information") subject to a
duty on the Company's part to maintain the confidentiality of such information
and to use it only for certain limited purposes. During the term of my
employment and thereafter, I will hold Third Party Information in the strictest
confidence and will not disclose to anyone (other than Company personnel who
need to know such information in connection with their work for the Company) or
use, except in connection with my work for the Company, Third Party Information
unless expressly authorized by an officer of the Company in writing.

        1.4    No Improper Use of Information of Prior Employers and
Others.    During my employment by the Company I will not improperly use or
disclose any confidential information or trade secrets, if any, of any former
employer or any other person to whom I have an obligation of confidentiality,
and I will not bring onto the premises of the Company

5

--------------------------------------------------------------------------------




any unpublished documents or any property belonging to any former employer or
any other person to whom I have an obligation of confidentiality unless
consented to in writing by that former employer or person. I will use in the
performance of my duties only information which is generally known and used by
persons with training and experience comparable to my own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company.

2.     ASSIGNMENT OF INVENTIONS.

        2.1    Proprietary Rights.    The term "Proprietary Rights" shall mean
all trade secret, patent, copyright, mask work and other intellectual property
rights throughout the world.

        2.2    Prior Inventions.    Inventions, if any, patented or unpatented,
which I made prior to the commencement of my employment with the Company are
excluded from the scope of this Agreement. To preclude any possible uncertainty,
I have set forth on Exhibit A (Previous Inventions) attached hereto a complete
list of all Inventions that I have, alone or jointly with others, conceived,
developed or reduced to practice or caused to be conceived, developed or reduced
to practice prior to the commencement of my employment with the Company, that I
consider to be my property or the property of third parties and that I wish to
have excluded from the scope of this Agreement (collectively referred to as
"Prior Inventions"). If disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Exhibit A but am only to disclose a cursory name for
each such invention, a listing of the party(ies) to whom it belongs and the fact
that full disclosure as to such inventions has not been made for that reason. A
space is provided on Exhibit A for such purpose. If no such disclosure is
attached, I represent that there are no Prior Inventions. If, in the course of
my employment with the Company, I incorporate a Prior Invention into a Company
product, process or machine, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license (with
rights to sublicense through multiple tiers of sublicensees) to make, have made,
modify, use and sell such Prior Invention. Notwithstanding the foregoing, I
agree that I will not incorporate, or permit to be incorporated, Prior
Inventions in any Company Inventions without the Company's prior written
consent.

        2.3    Assignment of Inventions.    Subject to Sections 2.4, and 2.6, I
hereby assign and agree to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Company all my right, title and interest in and to
any and all Inventions (and all Proprietary Rights with respect thereto) whether
or not patentable or registrable under copyright or similar statutes, made or
conceived or reduced to practice or learned by me, either alone or jointly with
others, during the period of my employment with the Company. Inventions assigned
to the Company, or to a third party as directed by the Company pursuant to this
Section 2, are hereinafter referred to as "Company Inventions."

        2.4    Nonassignable Inventions.    I recognize that, in the event of a
specifically applicable state law, regulation, rule, or public policy ("Specific
Inventions Law"), this Agreement will not be deemed to require assignment of any
invention which qualifies fully for protection under a Specific Inventions Law
by virtue of the fact that any such invention was, for example, developed
entirely on my own time without using the Company's equipment, supplies,
facilities, or trade secrets and neither related to the Company's actual or
anticipated business, research or development, nor resulted from work performed
by me for the Company. In the absence of a Specific Inventions Law, the
preceding sentence will not apply.

6

--------------------------------------------------------------------------------




        2.5    Obligation to Keep Company Informed.    During the period of my
employment and for six months after the last day of my employment with the
Company, I will promptly disclose to the Company fully and in writing all
Inventions authored, conceived or reduced to practice by me, either alone or
jointly with others. In addition, I will promptly disclose to the Company all
patent applications filed by me or on my behalf within a year after termination
of employment. At the time of each such disclosure, I will advise the Company in
writing of any Inventions that I believe fully qualify for protection under the
provisions of a Specific Inventions Law; and I will at that time provide to the
Company in writing all evidence necessary to substantiate that belief. The
Company will keep in confidence and will not use for any purpose or disclose to
third parties without my consent any confidential information disclosed in
writing to the Company pursuant to this Agreement relating to Inventions that
qualify fully for protection under a Specific Inventions Law. I will preserve
the confidentiality of any Invention that does not fully qualify for protection
under a Specific Inventions Law.

        2.6    Government or Third Party.    I also agree to assign all my
right, title and interest in and to any particular Invention to a third party,
including without limitation the United States, as directed by the Company.

        2.7    Works for Hire.    I acknowledge that all original works of
authorship which are made by me (solely or jointly with others) within the scope
of my employment and which are protectable by copyright are "works made for
hire," pursuant to United States Copyright Act (17 U.S.C., Section 101).

        2.8    Enforcement of Proprietary Rights.    I will assist the Company
in every proper way to obtain, and from time to time enforce, United States and
foreign Proprietary Rights relating to Company Inventions in any and all
countries. To that end I will execute, verify and deliver such documents and
perform such other acts (including appearances as a witness) as the Company may
reasonably request for use in applying for, obtaining, perfecting, evidencing,
sustaining and enforcing such Proprietary Rights and the assignment thereof. In
addition, I will execute, verify and deliver assignments of such Proprietary
Rights to the Company or its designee. My obligation to assist the Company with
respect to Proprietary Rights relating to such Company Inventions in any and all
countries shall continue beyond the termination of my employment, but the
Company shall compensate me at a reasonable rate after my termination for the
time actually spent by me at the Company's request on such assistance.

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me. I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.

        3.    NO CONFLICTS OR SOLICITATION.    I acknowledge that during my
employment I will have access to and knowledge of Proprietary Information. I
also acknowledge that during my employment with the Company, I have held and/or
will hold a management or executive position or am, or will be, an assistant to
a manager or executive. To protect the Company's Proprietary Information, I
agree that during the period of my employment by the Company I will not, without
the Company's express written consent, engage in any other employment or
business activity directly related to the business in which the Company is now
involved or becomes involved, nor will I engage in any other activities which
conflict with my obligations to the Company. To protect the Company's

7

--------------------------------------------------------------------------------

Proprietary Information, and because of the position in the Company that I hold,
I agree that during my employment with the Company whether full-time or
part-time and for a period of one year after my last day of employment with the
Company, I will not (a) directly or indirectly solicit or induce any employee of
the Company to terminate or negatively alter his or her relationship with the
Company or (b) directly or indirectly solicit the business of any client or
customer of the Company (other than on behalf of the Company) or (c) directly or
indirectly induce any client, customer, supplier, vendor, consultant or
independent contractor of the Company to terminate or negatively alter his, her
or its relationship with the Company. I agree that the geographic scope of the
non-solicitation should include the "Restricted Territory" (as defined below).

        4.     If any restriction set forth in this Section is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

        5.    COVENANT NOT TO COMPETE.    I acknowledge that during my
employment I will have access to and knowledge of Proprietary Information. I
also acknowledge that during my employment with the Company, I have held and/or
will hold a management or executive position or am, or will be, an assistant to
a manager or executive. To protect the Company's Proprietary Information, and
because of the position in the Company that I may hold, I agree that during my
employment with the Company whether full-time or part-time and for a period of
one year after my last day of employment with the Company, I will not directly
or indirectly engage in (whether as an employee, consultant, proprietor,
partner, director or otherwise), or have any ownership interest in, or
participate in the financing, operation, management or control of, any person,
firm, corporation or business that engages in a "Restricted Business" in a
"Restricted Territory" (as defined below). It is agreed that ownership of (i) no
more than one percent (1%) of the outstanding voting stock of a publicly traded
corporation, or (ii) any stock I presently own shall not constitute a violation
of this provision.

        5.1    Reasonable.    I agree and acknowledge that the time limitation
on the restrictions in this paragraph, combined with the geographic scope, is
reasonable. I also acknowledge and agree that this paragraph is reasonably
necessary for the protection of Company's Proprietary Information as defined in
paragraph 1.2 herein, that through my employment I shall receive adequate
consideration for any loss of opportunity associated with the provisions herein,
and that these provisions provide a reasonable way of protecting Company's
business value which will be imparted to me. If any restriction set forth in
this paragraph 4 is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend only over the maximum period of time, range of activities or
geographic area as to which it may be enforceable.

        5.2    As used herein, the terms:    

          (i)  "Restricted Business" shall mean the development or
commercialization of radiosensitizers.

         (ii)  "Restricted Territory" shall mean any state, county, or locality
in the United States in which the Company conducts business and any other
country, city, state, jurisdiction, or territory in which the Company does
business.

        6.    Records.    I agree to keep and maintain adequate and current
records (in the form of notes, sketches, drawings and in any other form that may
be required by the Company) of all Proprietary Information developed by me and
all Inventions made by me during the period of my employment at the Company,
which records shall be available to and remain the sole property of the Company
at all times.

8

--------------------------------------------------------------------------------

        7.    NO CONFLICTING OBLIGATION.    I represent that my performance of
all the terms of this Agreement and as an employee of the Company does not and
will not breach any agreement to keep in confidence information acquired by me
in confidence or in trust prior to my employment by the Company. I have not
entered into, and I agree I will not enter into, any agreement either written or
oral in conflict herewith.

        8.    RETURN OF COMPANY MATERIALS.    When I leave the employ of the
Company, I will deliver to the Company any and all drawings, notes, memoranda,
specifications, devices, formulas, and documents, together with all copies
thereof, and any other material containing or disclosing any Company Inventions,
Third Party Information or Proprietary Information of the Company, unless agreed
to by the Company. I further agree that any property situated on the Company's
premises and owned by the Company, including disks and other storage media,
filing cabinets or other work areas, is subject to inspection by Company
personnel at any time with or without notice.

        9.    LEGAL AND EQUITABLE REMEDIES.    Because my services are personal
and unique and because I may have access to and become acquainted with the
Proprietary Information of the Company, the Company shall have the right to
enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief, without bond and without prejudice to any
other rights and remedies that the Company may have for a breach of this
Agreement.

        10.    NOTICES.    Any notices required or permitted hereunder shall be
given to the appropriate party at the address specified below or at such other
address as the party shall specify in writing. Such notice shall be deemed given
upon personal delivery to the appropriate address or if sent by certified or
registered mail, three days after the date of mailing.

        11.    NOTIFICATION OF NEW EMPLOYER.    In the event that I leave the
employ of the Company, I hereby consent to the notification of my new employer
of my rights and obligations under this Agreement.

        12.    GENERAL PROVISIONS.    

        12.1    Governing Law; Consent to Personal Jurisdiction and Exclusive
Forum.    This Agreement will be governed by and construed according to the laws
of the State of Colorado as such laws are applied to agreements entered into and
to be performed entirely within Colorado between Colorado residents. I hereby
expressly understand and consent that my employment is a transaction of business
in the State of Colorado and constitutes the minimum contacts necessary to make
me subject to the personal jurisdiction of the federal courts located in the
State of Colorado, and the state courts located in the County of Denver,
Colorado, for any lawsuit filed against me by Company arising from or related to
this Agreement. I agree and acknowledge that any controversy arising out of or
relating to this Agreement or the breach thereof, or any claim or action to
enforce this Agreement or portion thereof, or any controversy or claim requiring
interpretation of this Agreement must be brought in a forum located within the
State of Colorado. No such action may be brought in any forum outside the State
of Colorado. Any action brought in contravention of this paragraph by one party
is subject to dismissal at any time and at any stage of the proceedings by the
other, and no action taken by the other in defending, counter claiming or
appealing shall be construed as a waiver of this right to immediate dismissal. A
party bringing an action in contravention of this paragraph shall be liable to
the other party for the costs, expenses and attorney's fees incurred in
successfully dismissing the action or successfully transferring the action to
the federal courts located in the State of Colorado, or the state courts located
in the County of Denver, Colorado.

        12.2    Severability.    In case any one or more of the provisions
contained in this Agreement shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect,

9

--------------------------------------------------------------------------------




such invalidity, illegality or unenforceability shall not affect the other
provisions of this Agreement, and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein. If
moreover, any one or more of the provisions contained in this Agreement shall
for any reason be held to be excessively broad as to duration, geographical
scope, activity or subject, it shall be construed by limiting and reducing it,
so as to be enforceable to the extent compatible with the applicable law as it
shall then appear.

        12.3    Successors and Assigns.    This Agreement will be binding upon
my heirs, executors, administrators and other legal representatives and will be
for the benefit of the Company, its successors, and its assigns.

        12.4    Survival.    The provisions of this Agreement shall survive the
termination of my employment and the assignment of this Agreement by the Company
to any successor in interest or other assignee.

        12.5    Employment.    I agree and understand that my employment is
at-will which means I or the company each have the right to terminate my
employment at will, with or without advanced notice and with or without cause. I
further agree and understand that nothing in this Agreement shall confer any
right with respect to continuation of employment by the Company, nor shall it
interfere in any way with my right or the Company's right to terminate my
employment at any time, with or without cause.

        12.6    Waiver.    No waiver by the Company of any breach of this
Agreement shall be a waiver of any preceding or succeeding breach. No waiver by
the Company of any right under this Agreement shall be construed as a waiver of
any other right. The Company shall not be required to give notice to enforce
strict adherence to all terms of this Agreement.

        12.7    Entire Agreement.    The obligations pursuant to Sections 1
through 4 and Sections 6 and 7 (including all subparts) of this Agreement shall
apply to any time during which I was previously employed, or am in the future
employed, by the Company as a consultant if no other agreement governs
nondisclosure and assignment of inventions during such period. This Agreement is
the final, complete and exclusive agreement of the parties with respect to the
subject matter hereof and supersedes and merges all prior discussions between
us. No modification of or amendment to this Agreement, nor any waiver of any
rights under this Agreement, will be effective unless in writing and signed by
the party to be charged. Any subsequent change or changes in my duties, salary
or compensation will not affect the validity or scope of this Agreement

        This Agreement shall be effective as of the                        ,
2001.

10

--------------------------------------------------------------------------------

        I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I HAVE
COMPLETELY FILLED OUT EXHIBIT A TO THIS AGREEMENT.

Dated: 7/25/02


/s/  DANIEL R. HUDSPETH      

--------------------------------------------------------------------------------

Daniel R. Hudspeth
 
ACCEPTED AND AGREED TO:
 
/s/  MICHAEL E. HART      

--------------------------------------------------------------------------------

Michael E. Hart
President and Chief Executive Officer
 

11

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.38

